     4:18-cr-03150-JMG-CRZ Doc # 47 Filed: 05/15/19 Page 1 of 4 - Page ID # 165



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:18CR3150

         vs.
                                                  ORDER ON SENTENCING
SABAS RODRIGUEZ-CISNEROS,                              SCHEDULE

                     Defendant.

      Pursuant to the Local Rules of Practice (see NECrimR. 32.1(b)), and the
sentencing practices of this court more generally, and to set a schedule and a
procedure for sentencing before the sentencing judge,

       IT IS ORDERED that the following deadlines and procedures are set in
this case:

1.      May 22, 2019: Counsel's respective versions of the offense(s) to the
        probation office;

2.      June 12, 2019: Financial information, restitution proposal and any
        chemical dependency/mental health evaluation to the probation office
        by counsel;

3.      June 26, 2019: Initial presentence report to counsel by the probation
        office. Defense counsel will insure that (a) the defendant has had an
        opportunity to read the initial PSR, or, if the defendant is not fluent in
        English, that an interpreter has read it to the defendant, and (b) the
        defendant has had an opportunity to voice any objections to defense
        counsel, before defense counsel submits objections to the initial PSR;

4.      July 8, 2019: Objections by counsel to the initial presentence report;

5.      July 18, 2019: Probation office's submission to the judge and counsel
        of initial or revised presentence report with changes, if any, responsive
        to counsels’ objections, and, if needed, an addendum explaining the
        probation officer’s position regarding any objections to the presentence
        report previously submitted by counsel;
     4:18-cr-03150-JMG-CRZ Doc # 47 Filed: 05/15/19 Page 2 of 4 - Page ID # 166




6.      July 25, 2019:
             (a) Any proposals to the probation office for community service,
             community confinement, intermittent confinement or home
             detention;

              (b) Motions to the court:
                   (1) for departure under the guidelines (including, but not
                   limited to, motions by the government) ; and
                   (2) for deviation or variance from the guidelines as allowed
                   by the Supreme Court’s decision in United States v.
                   Booker, 125 S. Ct. 738 (2005) or its progeny;

              (c) Counsel's filing and serving on all other parties and the
              probation officer a written statement of position respecting each
              of the unresolved objections to the presentence report, including
              the specific nature of each objection to the presentence report.

              (d) If evidence is to be offered in support of or in opposition to a
              motion under subparagraph (b) of this paragraph or in support of
              or in opposition to an objection under subparagraph (c) of this
              paragraph 6, it must be: by affidavit, letter, report or other
              document attached to the statement of position or by oral
              testimony at the sentencing hearing. If oral testimony is
              desired, a request must be made in the statement of position and
              the statement of position must reveal (1) the nature of the
              expected testimony, (2) the necessity for oral testimony, instead
              of documentary evidence, such as affidavits, (3) the identity of
              each proposed witness, and (4) the length of time anticipated for
              presentation of the direct examination of the witness or
              witnesses. If a request for oral or documentary evidence is made
              by one party but not by the adverse party, the adverse party
              within five working days thereafter may make a responsive
              request for oral or documentary evidence, setting out details in
              the same manner as required by this paragraph 6(d).

               (e) Motions for departure should be supported by a brief that
               explains why the departure from the guideline sentencing range
               is justified by normal guideline departure theory. Motions for
               deviation or variance from the guidelines as allowed under
               Booker or its progeny should be supported by a brief that
     4:18-cr-03150-JMG-CRZ Doc # 47 Filed: 05/15/19 Page 3 of 4 - Page ID # 167



               explains why a sentence other than that called for under the
               guidelines is justified by a principle of law that is different in
               kind or degree from the normal principles of law applied under a
               strict application of the guidelines.

              (f) It is expected that any objection first raised in a party’s
              statement of position will be addressed at the judge’s discretion,
              and that no consideration will be given to any sentencing factor
              first raised after the filing of the written statement.

7.      August 1, 2019: Judge's notice to counsel of rulings, tentative
        findings, whether oral testimony is to be permitted, and how objections
        to tentative findings may be made; and

8.      The following procedures shall apply to objections to tentative findings:

              (a) A written objection to tentative findings is not required if no
              evidence will be offered in support of the objection to tentative
              findings and no new substantial issue of law will be raised in
              support of an objection to tentative findings. In such a case, an
              oral objection to the tentative findings may be made at the time
              of sentencing.

              (b) A written objection to tentative findings is required if
              evidence will be offered in support of the objection to the
              tentative findings or if a new substantial issue of law is raised in
              support of the objection to the tentative findings. If evidence will
              be offered in support of the written objection to the tentative
              findings, the written objection shall include a statement
              describing why an evidentiary hearing is required, what evidence
              will be presented, and how long such a hearing would take. If a
              new substantial issue of law is raised in support of the written
              objection to tentative findings, such an objection shall be
              supported by a brief. Unless the court orders otherwise, a
              written objection to the tentative findings will be resolved at
              sentencing in such manner as the court deems appropriate.

              (c) Any written objection to tentative findings shall be filed no
              later than five business days prior to the date set for sentencing.
              If that is not possible due to the lack of time between the
              issuance of tentative findings and the sentencing hearing, the
     4:18-cr-03150-JMG-CRZ Doc # 47 Filed: 05/15/19 Page 4 of 4 - Page ID # 168



              written objection shall be filed as soon as possible but not later
              than one business day prior to sentencing.


9.      August 16, 2019 at 10:30 a.m.: Sentencing before Judge Gerrard in
        Lincoln, Courtroom #1.

      A probation officer must submit a sentencing recommendation to the
sentencing judge no later than seven days before the sentencing hearing. The
probation officer is directed to provide copies of any sentencing
recommendation to counsel for the government and counsel for the defendant
at the time the recommendation is submitted to the sentencing judge.

      The dates in paragraphs 3 and 4 of this order may be altered by written
notice to counsel and the judge by the probation office.

        DATED this 15th day of May, 2019.

                                       BY THE COURT:

                                       s/ John M. Gerrard
                                       Chief United States District Judge
